DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application has been amended as follows:
Claims 2, 9, 12-13 and 17-18 are amended.
Pending claims have been amended as follows:
2.	(Currently Amended) The method of claim 1, wherein the characteristic of the message corresponds to at least one of i) determining whether the message is valid or invalid, ii) identifying consistence with respect to redundant information in the message, ill) determining whether the message was received in a present or absence of excessive noise, iv) determining whether one or more of pulse width, pulse amplitude or pulse interval are within a corresponding expected range, or v) determining when a time-out condition occurs before the message is decoded.

9.	(Currently Amended) The method of claim 1, wherein, during the select time period, there is no examining of any of the messages received during the select time period and no actions are performed based on the messages received during the select time period.

12.	(Currently Amended) An implantable medical device (IMD), comprising:

	at least one battery configured to power the first and second receivers and other electronics of the IMD; and 
	at least one of a processor or controller;
	the first receiver configured to receive a message;
	the second receiver configured to selectively wakeup; and
	the at least one of the processor or controller configured to:
	examine the message to determine a characteristic of the message;
	adjust a value of a variable indicative of an extent of the characteristic of the message;
	compare the value to a threshold; and
	based on the comparing of the value to the threshold, switch the second receiver, for a select time period, to a state to ignore messages received.

13.	(Currently Amended) The IMD of claim 12, wherein the at least one of the processor or controller is configured to examine the characteristic of the message to at least one of i) determine whether the message is valid or invalid, ii) identify consistence with respect to redundant information in the message, Iii) determine whether the message was received in a present or absence of excessive noise, iv) determine whether one or more of pulse width, pulse amplitude or pulse interval are within a corresponding expected range, or v) determine when a time-out condition occurs before the message is decoded.

17.	(Currently Amended) The IMD of claim 12, wherein the at least one of the processor or controller is further configured to periodically check for 

18.	(Currently Amended) The IMD of claim 12, wherein, during the select time period, the at least one of the processor or controller is further configured to not examine any messages received during the select time period and not perform any actions based on the messages received during the select time period.

Reasons for Allowance:
Prior art of record does not teach, or make obvious a method for managing operations of first and second receivers of an implantable medical device (IMD), the method comprising: examining the message to determine a characteristic of the message; adjusting a value of a variable indicative of an extent of the characteristic of the message; comparing the value to a threshold; and based on the comparing of the value to the threshold, switching the second receiver, for a select time period, to a state to ignore messages received.
US2016/0213937A1 to Reinke discloses a method for managing wake-up operations of first and second receivers of an implantable medical device (IMD), the method comprising: configuring the second receiver of the IMD (fig 1:30, par[0036] and par[0007], [0077]) to selectively wakeup (fig 1:16, par[0036]), wherein a separate receiver when awake consumes more power than the first receiver (par[0036]); receiving a message at the first receiver (par[0038], [0041]).
Reinke does not explicitly disclose a method for managing operations of first and second receivers of an implantable medical device (IMD), the method comprising: examining the message to determine a characteristic of the message; adjusting a value of a variable indicative of an extent of the characteristic of the message; comparing the value to a threshold; and based on the comparing of the value to the threshold, switching the second receiver, for a select time period, to a state to ignore messages received.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685